As filed with the United States Securities and Exchange Commission June 1, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-3 FOR APPLICATIONS FOR QUALIFICATION OF INDENTURES UNDER THE TRUST INDENTURE ACT OF 1939 GOLD RESERVE INC. (Name of Applicant) 926 West Sprague Ave., Suite 200 Spokane, Washington 99201 (509) 623-1500 (Address of Principal Executive Offices) Securities to be Issued Under the Indenture to be Qualified: Title of Class Amount * 5.50% Senior Subordinated Convertible Notes due 2014 Up to $102,347,000 aggregate principal amount Approximate date of proposed Offer: The Offer will commence on June 1, 2012 and will expire at 5:00 p.m., New York City time, on June 29, 2012 unless earlier terminated by the Company. Name and Address of Agent for Service: Rockne J. Timm Chief Executive Officer Gold Reserve Inc. 926 West Sprague Ave., Suite 200
